Opinion of the Court by
Chief Justice Bibb.
[Absent Judge Mills.]
The executions of several creditors were levied, upon slaves in the possession, of Jesse Payne. His children claimed the slaves, under a bill of sale from their father, and obtained an injunction to stay the sales. The creditors resisted the claim of the complainants as fraudulent and void, as against them. Upon hearing, the court dismissed the bill.
The decree of dismissal was affirmed formerly by Judges Boyle and Owsley, but that opinion was suspended; and now the case has been reheard before Judge Owsley and myself; Judge Mills not sitting in the cause.
Judge Owsley against the jurisdiction, and the chief justice against the complainants claim on the merits.
Chief Justice intimates the cases on the jurisdiction ought to be reviewed.
Clay and Mayes, for plaintiffs; Haggin, for defendants.
Judge Owsley is satisfied that the case is not proper for the jurisdiction of a court of equity; and therefore, it is not necessary for him to go into the evidence; and I am well satisfied upon the bill, answers exhibits and proofs, that the transaction relied on by complainants, ought to be declared fraudulent and void, as against the creditors of Jesse Payne.
The question of jurisdiction is of great importance to the security and tenure of this species of property, in all time to come. There are high considerations, and weighty decisions before and since the case of Neismeith vs. Bowler, and the consequent decisions, which in my mind require a review and reconsideration of the question of jurisdiction. But this case does not present a fit occasion.
Judge Owsley and myself concur in the conclusion, that the bill was properly dismissed.
Suspension of former opinion set aside, and decree affirmed with costs.